DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 18, respectively, of U.S. Patent No. 11,115,248 (hereinafter ‘248). Although the claims at issue are not identical, they are not patentably distinct from each other because slight difference in wordings, claims 1, 3-7 or ‘248 would have been obvious to a person of ordinary skill in the art as follows. 
Present Application
‘248
Claim 1:
A method of operating a radio node in a wireless communication network, the method comprising communicating utilising signaling, the communicating utilising 5signaling being based on performing pulse-shaping pertaining to the signaling, the pulse shaping pertaining to the signaling being based on at least one of a power, amplitude and phase of a modulation symbol associated with a subcarrier used for the signaling.
Claim 4:
A method of operating a radio node in a wireless communication network, the method comprising communicating utilising signaling, the communicating utilising signaling being based on performing pulse-shaping pertaining to the signaling; and the pulse shaping being performed based on periodically extending a frequency distribution of modulation symbols over a first number of subcarriers to a larqer, second number of subcarriers, wherein a subset of the first number of subcarriers from one end of the frequency distribution is appended at the other end of the first number of subcarriers , wherein the pulse-shaping is performed based 15on a modulation of the signaling and/or an indication indicating the modulation of the signaling.
While claim 4 of ‘248 is based on a modulation, it would have been within the knowledge of one skilled in the art to have realized that modulation relates to amplitude, phase or both.
Claim 14:
A radio node for a wireless communication network, the radio node being configured to communicate utilising signaling, the communicating utilising signaling being based on performing pulse-shaping pertaining to the signaling, the pulse shaping pertaining to the signaling being based on at least one of a power, amplitude and phase of a modulation symbol associated with a subcarrier used for the signaling.
Claim 18:
A radio node for a wireless communication network, the radio node being configured to communicate utilising signaling, the communicating utilising signaling being based on performing pulse-shaping pertaining to the signaling; and the pulse shapinq beinq performed based on periodically extendinq a frequency distribution of modulation symbols over a first number of subcarriers to a larqer, second number of subcarriers, wherein a subset of the first number of subcarriers from one end Page 3 of 13Attorney Docket No: 1557-1096U (P79766_US1) U.S. Serial No: 16/700,506 of the frequency distribution is appended at the other end of the first number of subcarriers wherein at least one of: for at least one modulation out of a set of modulations, pulse-shaping is performed; and 25for at least one modulation of the set of modulations, no pulse-shaping is performed.
While claim 18 of ‘248 is based on a modulation, it would have been within the knowledge of one skilled in the art to have realized that modulation relates to amplitude, phase or both.


	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5, 14, 16-18 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Zhao et al. (US 2019/003657) (hereinafter Zhao).
Re claim 1, Zhao discloses “A method of operating a radio node in a wireless communication network, the method comprising communicating utilizing signaling, the communicating utilizing signaling being based on performing pulse-shaping pertaining to the signaling, the pulse shaping pertaining to the signaling being based on at least one of a power, amplitude and phase of a modulation symbol associated with at subcarrier used for signaling” in para. 0010, 0022, 0026, 0037, 0040, 0055, 0071, 0100, 0108, 0171; wherein Zhao discloses signaling is based on symbol magnitude.
Re claims 13, 14, see corresponding claim 1 for similar claimed subject matter and further in para. 0215.
Re claim 2, Zhao further implies the teaching of “wherein performing pulse-shaping corresponds to performing pulse-shaping based on an input representing modulation symbols distributed over a first frequency range” in Fig. 2, 3; para. 0093, 0096, 0108.
Re claim 15, see corresponding claim 2.
Re claim 3, Zhao further discloses “wherein performing pulse-shaping corresponds to performing pulse shaping based on a periodic expansion in frequency domain” in para. 0105, 0106, 0108; Fig. 3 wherein the utilization of cyclic prefix teaches the claimed “a periodic expansion”.
Re claim 16, see corresponding claim 3.
Re claim 4, Zhao further discloses “wherein the pulse-shaping is performed based on a modulation of the signaling and/or an indication indicating the modulation of the signaling” in para. 0008, Fig. 2, 4; wherein either the baseband modulation or the OFDM modulation teaches the claimed “a modulation”.
Re claim 17, see corresponding claim 4.
Re claim 5, Zhao further discloses “wherein the pulse-shaping is based on a first pulse-shaping parameter, the pulse-shaping parameter indicating at least one of a roll-off used for pulse-shaping, a bandwidth expansion and subcarriers to be pulse-shaped” in para. 0104, 0105.
Re claim 18, see corresponding claim 5.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-9, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Radosevic et al. (US 2019/0363825) (hereinafter Radosevic).
Re claim 6, Zhao discloses almost all claimed subject matter in claim 6 as stated above, except for “wherein the pulse-shaping is based on a second pulse-shaping parameter gamma, gamma indicating a bandwidth compression”.
Radosevic, in similar field of endeavor, discloses pulse-shaping filter utilizes bandwidth compression for achieving spectral efficiency in para. 0043, 0044.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to having incorporated such teaching from Radosevic into Zhao for improving spectral efficiency.
Re claim 19, see corresponding claim 6.
Re claim 7, Zhao discloses almost all claimed subject matter in claim 7 as, stated above, except for “wherein at least one of:
for at least one or more modulations modulation out of a set of modulations, pulse shaping is performed, and 
for at least one or more modulations modulation of the set of modulations, no pulse shaping is performed”.
Radosevic, in similar field of endeavor, discloses pulse shaping is performed on a set of modulation in Table 3; para. 0045.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such known teaching from Radosevic into Zhao to accommodate plural modulation schemes.
Re claim 20, see corresponding claim 7.
Re claim 8, Zhao discloses almost all claimed subject matter in claim 8 as, stated above, except for “wherein at least one of a first pulse-shaping parameter and a second pulse-shaping parameter is dependent on the at least one of a modulation and a modulation indication”.
Radosevic, in similar field of endeavor, discloses pulse such claimed subject matter is known to be utilized in Table 3; para. 0045.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such known teaching from Radosevic into Zhao to accommodate plural modulation schemes.
Re claim 21, see corresponding claim 8.
Re claim 9, Zhao further implies the teaching of “wherein pulse-shaping is performed such that modulation symbols associated to a first set of subcarriers are not pulse-shaped, and modulation symbols associated to a second set of subcarriers are pulse-shaped” in Fig. 3, para. 0107-0109; Note: the OFDM symbols are inherently associated with subcarriers.
Re claim 22, see corresponding claim 9.
8.	Claims 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of MacFarlane Shearer, III et al. (US 2003/0063683) (hereinafter MacFarlance).
Re claim 11, Zhao discloses almost all claimed subject matter in claim 11, as stated above, except for “wherein pulse-shaping is performed based on a Nyquist-filter”.
MacFarlance, in similar field of endeavor, discloses such claimed subject matter is not unknown in the art in para. 0033.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have substitute such filter in MacFarlance into Zhao as alternative and predictable result would have been expected.
Re claim 24, see corresponding claim 11.
Allowable Subject Matter
9.	Claims 10, 12, 13, 15, 23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 09/21/22 have been fully considered but they are not persuasive.
Applicant’s response regarding claims objection, 35 U.S.C. §101 and 35 U.S.C. §112 are noted.
 Regarding claim rejection 35 U.S.C. §102, applicant’s REMARKS on pages 11-13, argued that amended claims 1, 13, 14 included suggested allowable subject matter from claim 10 and Zhao does not discloses such claimed subject matter.  The Office respectfully disagrees.
Firstly, only portion of that of claim 10 are incorporated into amended claims 1, 13, 14.  Secondly, Zhao discloses that the pulse shaping is performed on symbol and whose magnitude weights are not equal to 1 (para. 0022, 0037, 0055, 0071).  Thus, Zhao implies the teaching of “based on at least one of a power, amplitude and phase of a modulation symbol”.  Therefore, it is believed that Zhao meets all claimed subject matter in claims 1, 13, 14.
Applicant did not make separate argument in regarding to dependent claims 2-6, 16-22, thus similar response is applied.
Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAC V HA/           Primary Examiner, Art Unit 2633